 CITY AND COUNTY ELECTRICCityand County Electric Sanitary Sewer Service, Inc.andJourneymen Plumbers Local Union No. 35, affi-liated with United Association of Journeymen andApprentices of the Plumbing and Pipefitting Indus-try of the United States and Canada,AFL-CIO.Case 14-CA-5725June 15, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn February 10, 1971, Trial Examiner Ivar H. Peter-son issued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in certainunfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative ac-tion, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent and the GeneralCounsel filed exceptions to the Trial Examiner's Deci-sion and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.'The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner,' as modified below.The General Counsel has excepted to the Trial Ex-aminer's jurisdictional findings, and to the content ofthe notice required to be posted. We find merit to theseexceptions.At the hearing the General Counsel subpenaed nu-merous witnesses, not all of whom appeared, to testifyas to the value of the services provided to them by theRespondent. At the conclusion of this testimony theGeneral Counsel requested the Respondent to comply'The Respondent has requested oral argument. This request is herebydenied as the record, the exceptions, and the briefs adequately present theissues and the positions of the parties.'These findings and conclusions are based, in part, upon credibilitydeterminations of the Trial Examiner to which the Respondent has ex-cepted. The Trial Examiner's credibility findings are not contrary to theclear preponderance of all relevant evidence. Accordingly, we find no basisfor disturbing those findings.Standard Dry Wall Products, Inc.,91 NLRB544, enfd. 188 F 2d 362 (C.A 3)The Trial Examiner stated in his jurisdictional findings that the Respond-ent is a member of the Plumbing Contractors Association. In fact, theRespondent is not a member of that Association, but it does provide servicestomany firms which are members.'In its exceptions, the Respondent alleges bias and prejudice on the partof the Trial Examiner. Upon a careful analysis of the whole record, we findnothing to support Respondent's allegations.Accordingly, they are rejected,as lacking in meat.167with thesubpoena duces tecumwhich the GeneralCounsel had caused to be served. Although the Re-spondent had the records available at the hearing, itrefused to comply with the subpena or with the requestof the Trial Examiner. Thereafter, the Trial Examinerruled,on the basis of our decision inTropicanaProducts, Inc.,122 NLRB 121, that the General Coun-selhad met his burden of proving jurisdiction. Weagree with this ruling of the Trial Examiner, and weassert jurisdiction here on that basis alone.We will alsograntthe General Counsel's request toamend the notice to conform to the 8(a)(1) and (5)violations found by the Trial Examiner, included in hisrecommended Order, but inadvertently omitted fromhis notice.Finally, the Trial Examiner found that the Respond-ent unlawfully refused to bargain with the Union at atime when it represented a clear majority of the em-ployees in an appropriate unit, while at the same timeit engaged in conduct plainly designed to underminethe Union and destroy its majority status. We agreethat this conduct violated Section 8(a)(5), and (1) of theAct, and find that the unfair labor practices were ofsuch a pervasive character as to prevent the holding ofa fair election and to require a bargaining order.N.L.R.B. v. Gissel Packing Company,395 U.S. 575,615-616.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner as herein modified, and hereby or-ders that the Respondent, City and County ElectricSanitary Sewer Service, Inc., St. Louis, Missouri, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recommendedOrder as so modified.Substitute the attached notice for the Trial Ex-aminer's notice.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a trial, that we violated Federal law by question-ing employees regarding their union activity, creatingthe impression of surveillance of union activity, threat-ening to discharge employees to avoid dealing with aunion, holding out the promise of benefits if employeesabandon union activity, and by later discharging twoemployees because of their union activity:191 NLRB No. 27 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer Floyd and Jerry Bridgewater fullreinstatement, and pay them for the earnings theylost as a result of their discharge, plus 6 percentinterest.WE WILL NOT discharge or discriminate againstany employee for supporting Journeymen Plum-bers Local Union No. 35, affiliated with UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, or any otherunion.WE WILL NOT question any employee regardinghis union activity, give the impression that em-ployees' union activities are under surveillance,threaten employees with discharge or other repris-als because of their union or concerted activities,threaten to refuse to deal with a union or to closethe shop before we would deal with a union, orpromise increased benefits if employees abandonunion activities.WE WILL NOT unlawfully interfere with ouremployees' union activities.WE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with theabove-named Union as the exclusive representa-tive of the employees in the bargaining unit de-scribed below.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All employees at the Employer's Bel-Ridge,Missouri place of business, but excluding alloffice clerical employees, professional em-ployees, guards and supervisors as defined inthe Act, as amended.CITY AND COUNTYELECTRICSANITARY SEWERSERVICE,INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individu-als, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 210 North 12th Boulevard, Room 448, St.Louis,Missouri 63102, Telephone 314-622-4174.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIVAR H. PETERSON, Trial Examiner: I heard this case onNovember 2 and 3, 19701 in St. Louis, Missouri, upon acharge filed August 41by Journeymen Plumbers Local UnionNo. 35, affiliated with United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry of theUnited States and Canada, AFL-CIO, herein called theUnion, which resulted in the Regional Director for Region 14issuing a complaint dated September 30, against the Re-spondent. Briefly stated, the complaint alleged that the Re-spondent violated Section 8(a)(1), (3), and (5) by coercivestatements and threats, the discriminatory discharge of twoemployees, and by refusing to bargain with the Union. In itsanswer, the Respondent denied that it met the jurisdictionalstandards relating to commerce and denied the commissionof any unfair labor practice. Following the hearing, and pur-suant to an extension of time granted at the request of theRespondent, counsel for the Respondent and counsel for theGeneral Counsel filed briefs on or about December 18. Thesehave been carefully considered.Upon the entire record in the case and from my observa-tion of the demeanor of the witnesses as they testified, I makethe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, a Missouri corporation, with its onlyoffice and place of business in the Village of Bel-Ridge, Mis-souri, is engaged in the business of furnishing sewer cleaningservice. The Respondent is a member of the Plumbing Con-tractors Association of Metropolitan St. Louis, which negoti-ates and enters into collective-bargaining agreements on be-half of its members, with the Union. During the fiscal yearending June 30, the members of the Association purchasedand caused to be transported and delivered at various jobsiteswithin the State of Missouri goods and materials valued inexcess of $50,000 obtained from points outside the State ofMissouri. The Association, I find, is engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.Although the Respondent contends that it is not subject tothe Board's jurisdiction and asserts that the dollar volume ofits business during the fiscal year ending June 30 falls shortof the Board's discretionary jurisdictional standards, I find,that during that fiscal year the value of the Respondent'sservices to concerns meeting the Board's jurisdictional stan-dards was in excess of $50,000. Accordingly, I find that theRespondent is engaged in commerce within the meaning ofthe Act and that jurisdiction should be asserted over it.IUnless otherwise indicated all dates referto the year 197&. CITY AND COUNTY ELECTRIC169IITHE LABOR ORGANIZATION INVOLVEDThe Union, Journeymen Plumbers Local Union No. 35,affiliated with United Association of Journeymen and Ap-prentices of the Plumbing and Pipefitting Industry of theUnited States and Canada, AFL-CIO, is a labor organizationwithin the meaning of the Act.IIL THE UNFAIR LABOR PRACTICESA. Interference, Restraint, and CoercionAbout the middle of July, Donald Summers, business rep-resentative of the Union, began organizing activity among theRespondent's employees. In this effort he was assisted byFloyd Bridgewater, one of the alleged discriminatees.Bridgewater signed a card on July 22 and the same day heobtained cards from three other employees.'Floyd Bridgewater delivered the signed cards to Summersthe morning of July 24. That day Summers wrote and maileda letter to the Respondent stating that the Union representeda majority of the employees and offering to prove majority astatus by means of a card check conducted by some disinter-ested party. Summers also requested that the Respondentarrange for an appropriate date for the parties to begin bar-gaining conferences. On the same day Summers filed a repre-sentation petition with the Regional Office of the Board?On Friday, July 24, Floyd Bridgewater and his cousin,Leean Smith, were on a job together. About 3 o'clock in theafternoon they called the Respondent's office to report thatthey had finished the job. The office secretary and dispatcher,VirginiaDeClue, gave Bridgewater a message to callManager Albert Stilwell. Bridgewater telephoned Stilwell athis home and was told that Stilwell wished to see him at theoffice promptly on a very important matter. Bridgewater toldStilwell that he had a job to do at a location near Stilwe:l'shome and that he,would stop there to see Stilwell. However,Stilwell instructed that Bridgewater should go to the office.When Bridgewater arrived Stilwell asked that the two go tothe truck that Bridgewater had been driving so that theycould converse alone. According to Bridgewater, Stilwell"asked me what I was doing with the men, that I was goingaround talking to them and stirring them all up, that I wastrying to hurt the company. He said that he was just not goingto have it. He said that he was going to start with me first andhe was going to go all the way down the line if he has to andfire everyone of us." Bridgewater related that Stilwell said hewas beginning with him first "because he got information thatIwas the head man and I was causing all the trouble.... "Stilwell, so Bridgewater testified, stated that he had returneda week early from his vacation because he "had gotten word"about the organizing activities and had returned "to get thisall straightened out."Bridgewater testified that at first Stilwell stated that he wasgoing to lay him off "until the Union blowed over" and thenhe would rehire him.About 8 a.m. on Saturday, July 25, Stilwell convened ameetingof all employees aside from Floyd Bridgewater. Asemployee Smith testified, Stilwell questioned the employeesas to what improvements in working conditions they desiredas a condition for withdrawing from the Union; in this con-nection Stilwell stated that he could not afford to raise hisprices sufficiently to "go union" because the Respondent hadtoo much overhead on trucks and equipment and threatenedto close the shop. While thismeetingwas in process the office3His brother Jerry Bridgewater, Leean Smith, and James Hall; anotheremployee, Mario lacona, signed a card on July 23.3This was later withdrawn.secretary brought Stilwell the registered letter from theUnion, demanding recognition and bargaining. Stilwell ques-tioned the employees individually whether they had signedunion cards. After reading the letter Stilwell hastily ended themeeting and told the employees to return to work.The following Sunday, July 26, Stilwell telephonedBridgewater's home but Bridgewater was out at the time.Later on Bridgewater did speak to Stilwell by telephone andon that occasion Stilwell asked Bridgewater if he had talkedto the other employees about the proposed changes in work-ing conditions which Stilwell had made in discussions withthe employees (other than Bridgewater) the morning of July25 and during the afternoon of that day. Bridgewater toldStilwell that he had spoken to his brother, Jerry, and toemployee Smith, and told Stilwell that he did not like theproposition and intended to let the Union speak for him.Stilwell told Bridgewater, so the latter testified, that hewanted Bridgewater to return to work, but the latter statedthat he could not return on Monday as he had some personalbusiness to take care of. On Wednesday, July 30, Bridgewaterreturned to the Respondent's office intending to go to work.As soon as he arrived, Stilwell handed him a letter, dated July28, terminating his employment.On Wednesday, July 29, Stilwell drove Jerry Bridgewaterhome and at the same time brought some of Floyd Bridgewa-ter's equipment and papers that the latter had left in thetruck. On this occasion Stilwell showed Bridgewater the let-ter that had been prepared, addressed to the Respondent'semployees, outlining the proposed changes in wages, commis-sions, and other conditions of employment. Stilwell, so FloydBridgewater testified without contradiction, stated that heintended to have the document notarized the following day,explaining that his purposein sodoing was "to keep the menfrom going union," and that by having it notarized the docu-ment would be legal and the men could not "back out" andneither could the Company.B.The Alleged Discriminatory Discharges1.Floyd BridgewaterBridgewater was employed by the Respondent in April1969. During the early part of July 1970 Bridgewater dis-cussed the Union with his uncle, William Smith, employed byanother concern, and as a result undertook to obtain someunion authorization cards and had discussions with his fellowemployees. Bridgewater signed his card on July 22, and onthe same day, previously found, obtained the signatures ofthree other employees-his brother Jerry, James Hall, andLeean Smith; the following day he secured the signed card ofMario Lacona. On the morning of July 24, Bridgewaterturned the cards over to Summers, the Union's business rep-resentative. The same day Summers wrote a letter to therespondent demanding recognition and the commencementof collective-bargaining negotiations. The Respondent neverreplied to the letter.As previously related, Stilwell spoke to Bridgewater bytelephone the afternoon of July 24 and asked Bridgewater tocome to the office on an important matter. On that occasionStilwell asked Bridgewater why hewas "goingaround talk-ing" to the employees and "stirring them all up." Stilwell toldBridgewater that he had received information that Bridgewa-ter was "the head man" and was "causing all the trouble."At that time Stilwell laid off Bridgewater but indicated thatwhen the union matter had "blowed over" he would rehireBridgewater. Bridgewater did not work on Monday or Tues-day, July 27, and 28. When he reported for work on themorning of July 29, Stilwell handed him a letter, dated July28, terminating his services. The letter reads as follows: 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDReasons for your dismissal at 4:30 P.M., Friday July 24,1970,are as follows:1.Not performing sewer work in the proper manner,too many call backs.2.Abuse of equipment.3.Used foul language in customers homes&in publicplaces when conducting company business.4.Did not abide by company rules regarding sewertruck entrusted to him.5.Not available when on duty.Bridgewater denied that he had ever been criticized as tothe manner in which he performed his work or about anexcessive number of callbacks. He further denied that he hadabused any of the Respondent's equipment.Respecting theuse of foul language in customers'homes and public places,Bridgewater testified that he did not use foul language whenin the homes of customers but did relate that on one occasionabout 2 months before his termination he had a"run in" withthe office secretary and that as a result thereof Stilwell spoketo him"about watching my language"in dealing with theoffice secretary.With regard to the use of the company truck,Bridgewater testified that he had used it on his personalbusiness and that about 2 months before his termination,while using it in relation to his own affairs, the truck wasinvolved in an accident and Bridgewater had the truck re-paired at a cost of approximately $180, which he paid., Some3 weeks or a month before he was discharged he bought apersonal automobile and testified that thereafter he did notuse the company truck on his own business.As to the last item mentioned in Stilwell's letter,not beingavailable when on duty, it is the Respondent's custom torotate the assignments of being on call at night and being on"backup"duty. Bridgewater related that on one occasion,when he was at the home of a friend attending a party, a callcame for him at the number where Bridgewater was. Theperson who answered the telephone left it off the hook andBridgewater did not receive the message.Manager Stilwell testified that he discharged Bridgewaterbecause of complaints he had received from customers andthe foul language Bridgewater used over the telephone inspeaking to the office secretary. Stilwell acknowledged thatthe incident involving damage to the company truck occurredseveral months before the discharge.He testified that duringthe first 6 or 8 months of his employment Bridgewater "donea beautiful job," and that he had affirmatively acted uponBridgewater's recommendations in hiring the latter's brother,Jerry, and his cousin, Smith.However, during the latter partof his employment,so Stilwell testified,Bridgewater's jobperformance deteriorated.Mrs. DeClue, the office secretary and dispatcher, testifiedthat on several occasions she remonstrated with Bridgewaterbecause he used"nasty" language. Also she testified that onoccasions she was unable to reach him on the telephone andonce, about a month or so before his discharge, reached himat a tavern at night.2. Jerry BridgewaterJerry Bridgewater was employed by the Respondent inJune 1970; his last day of employment was July 29. On July22, Jerry signed an authorization card at the request of hisbrother Floyd while at home. The following Saturday morn-ing, July 25,Manager Stilwell convened a meeting of theemployees in the basement.Bridgewater testified that theoccasion for the meeting was to "find out what they wantedwhat benefits they wanted.... "Bridgewater testifiedthat Stilwell said he "wasn't going to have the Union," thathe would try to agree with the men on some arrangement tokeep the Union out, and that he could not pay union wagesand before he would "he'd close the shop."While the meetingwas in process the office secretary brought the Union's letterrequesting recognition and bargaining.Stilwell then asked theemployees individually if they had signed a union card. Allexcept Roy Duncan,Stilwell's brother-in-law,acknowledgedthat they had signed union cards.On Wednesday,July 29,Stilwell met Bridgewater at a joband told him that when he had completed his ticket on thework performed to come to the office as he(Stilwell) hadsomething he wished to discuss with him. When Bridgewaterarrived at the office,Stilwell handed him the following letter,dated July 29:This is a letter of dismissal as an employee of City &County Electric Sewer Company.Reason for dismissalis as follows:Since you were hired for a 90 day trial period, you arenot capable of completing jobs that should be handled ina somewhat professional manner by this time. Also,refused emergency sewer work while on duty, so there-fore, you are costing the Company unnecessary money.Contrary to the statement in Stilwell's letter,Bridgewatertestified that he was not told when hired that he would be onprobation for 90 days.He further testified that he had neverrefused emergency work while on duty. However,the nightbefore he was terminated and when he was in the position ofbackup man he was called in the evening by the office secre-tary who asked him to go out on a job that evening. Bridgewa-ter asked whether he would receive overtime,and, accordingto him,the office secretary answered"Well, don't worryabout it, we do the office work in here and you just do thework."Bridgewater told her that if he could not be assuredthat he would receive overtime for going out at about 10:30at night he would wait and do the job the first thing thefollowing morning. He testified that the office secretary thensaid she would have Manager Stilwell call Bridgewater backthat same evening, but Bridgewater testified that Stilwell didnot call. The following day Bridgewater was terminated.Stilwell testified that he terminated Bridgewater because he"refused an overtime call when he was on duty,"that he wasnot capable of doing his work,and had erroneously statedwhen hired that he was a trained man. He denied that hementioned the Union to Bridgewater.Mrs. DeClue,the officesecretary, testified that on occasion it was difficult for herwhen speaking to Bridgewater on the telephone to get him tounderstand the addresses to which he was being dispatchedby her.C.The Refusal To Bargain1.Appropriate unit and majorityThe complaint alleged,the Respondent admits, and I findthat all employees at the Respondent's Bel-Ridge Missouriplace of business,excluding office clerical employees,profes-sional employees,guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of the Act.At the times here material the Respondent employed somesix employees within the appropriate unit. Five of thesesigned union authorization cards on July 22 and 23." I findthat at all times since July 23 the Union was the exclusiverepresentative of the employees in the aforesaid appropriateunit.Floyd Bridgewater,Jerry Bridgewater, Leean Smith,James Hall, andMario Iacona;the sixth employee, Roy Duncan,did not sign a card. CITY AND COUNTYELECTRIC2.The refusalAs related in an earlier section of this decision, on theafternoon of Friday, July 24, Manager Stilwell called FloydBridgewater to the office and they had a discussion whileseated in the truck used by Bridgewater. Bridgewater testifiedthat Stilwell asked him why he was "going around talking toall" of the employees and "stirring them all up." Bridgewaterfurther testified that on this occasion Stilwell stated that hehad received information that Bridgewater was "the headman" and that he "was going to go all the way down the lineif he has to and fire everyone of us." Stilwell, so Bridgewatertestified, stated that he had returned from his vacation a weekearlier than planned because he "had gotten word" regardingthe union activity and accordingly returned early in order "toget this all straightened out." After terminating FloydBridgewater on July 24, Stilwell convened a meeting of theremaining employees the morning of July 25 and discussedwith the employees what their desires were with respect toimprovements in their conditions of employment. As em-ployee Smith testified, Stilwell wanted to know what type ofarrangements the employees wanted in order "to keep fromgoing union." Employees James Hall and Jerry Bridgewatertestified to the same effect. The meeting terminated whenStilwell was handed by the office secretary the letter from theUnion requesting recognition and bargaining.Employee Smith testified, without contradiction, that onSeptember 3, Stilwell came out to a job he was on and, inresponse to Smith's inquiry as to the proper charge to bemade, stated overtime had been changed from 8 p.m. to 6p.m. and that he would "probably" change other terms ofemployment in accord with the July 25 "deal" with the men"after the union was over."D. Concluding FindingsUpon a consideration of the evidence I am satisfied that itpersuasively establishes that the Respondent engaged in inde-pendent acts of interference, restraint, and coercion, dis-criminatorily discharged Floyd and Jerry Bridgewater, andunlawfully refused to bargain with the Union.On July 24, a few days after Floyd Bridgewater had ob-tained union authorization cards and had succeeded in secur-ing signed cards from five of the six employees in the unit,Manager Stilwell called him from a job assignment and toldhim that he (Stilwell) had obtained information of the unionactivitieswhich caused him to curtail his vacation, thatBridgewater was the "head man" "stirring" up the employeesand trying to hurt the Respondent, and threatened to dis-charge Bridgewater and other employees if they continuedtheir union activities. Such conduct, giving the impression ofsurveillance and threatening reprisal for protected activity,plainly was violative of Section 7 rights. Stilwell further in-dicated his knowledge of union activities the evening of July24 when he personally notified employee Hall at his residenceof the morning meeting the following day, by asking Hall ashe left, "What about this union deal?" I credit the consistentand straightforward testimony of the employees that duringthe meeting the morning of July 25, Stilwell discussed withthe employees what improvements in wages and workingconditions they desired as a condition for withdrawing fromthe Union. He also threatened, as Jerry Bridgewater crediblytestified, to close the shop rather than have the Union.Shortly before he abruptly ended the meeting upon beinggiven the Union's letter demanding recognition and bargain-ing, Stilwell individually questioned the men as to whetherthey had signed cards for the Union; all but his brother-in-law, Duncan, acknowledged that they had. By thus attempt-ing to deal with the employees directly rather than throughtheir selected representative, threatening to close the shop171rather than recognize the Union, and questioning employeeswith regard to their having signed authorization cards, theRespondent additionally violated Section 8(a)(1). Finally, onJuly 26, in a telephone conversation with Floyd Bridgewater,Stilwell told the laid off employee of the improved workingconditions he intended to put into effect and that the em-ployees wanted Bridgewater to come back, thereby attempt-ing to persuade Bridgewater to cease his support of the Unionin return for improved conditions of employment.' I find suchinducement to be violative of Section 8(a)(1).With respect to the termination of Floyd Bridgewater, it isclear that Manager Stilwell had knowledge of the employee'sactivity in support of the Union. Thus, Stilwell during theafternoon of July 24 accused Bridgewater of being the "headman" in the union movement and asked him why he was"going around talking" to employees and "stirring them up."Stilwell laid off Bridgewater at that time but indicated hemight rehire him when the union matter "blowed over." Thecharges levelled against Bridgewater in the termination letterof July 28 and testified to by Stilwell and Mrs. DeClue, do notwithstand analysis. Stilwell stated that for The first 6 or 8months of his employment Bridgewater did a beautiful job,"but that thereafter his work performance deteriorated. Thus,Stilwellwould have it that from about January 1970Bridgewater was an unsatisfactory employee. Nonetheless,no warnings were given him. Indeed, Stilwell acknowledgedthat in June he hired Floyd's brother, Jerry, and his cousin,Smith, upon Floyd's recommendation. Moreover, the reasonsgiven in the dismissal letter were vague, and they became evenmore vague and conclusionary in the light of the testimony.Not content with the five reasons given in the discharge letter,Stilwell attempted to buttress the termination of Floyd bytestifying that he had received complaints from customersabout the employee's work and drinking on the job, thatBridgewater had engaged in gunfighting and assaulting hiswife, had been convicted of a felony some years before,' andhad been in taverns when he was supposed to be on duty.Stilwell and his secretary-dispatcher,Mrs. DeClue, did notimpress me as particularly credible witnesses: each of themexaggerated and Stilwell especially indulged in afterthoughtsthat plainly had nothing to do with Bridgewater's termina-tion. In contrast, Bridgewater impressed me as a crediblewitness.Where his testimony is in conflict with that of Stil-well, I credit Bridgewater. To conclude, I find that in dis-charging Floyd Bridgewater on July 28, the Respondent dis-criminated against him in violation of Section 8(a)(3) and (1)of the Act.Jerry Bridgewater was hired early in June and dischargedon July 29, allegedly because he was not capable of doingassigned work and had refused to perform emergency workwhile on duty. He signed a union authorization card on July22 at the solicitation of his brother Floyd. It will also berecalled that at the meeting held by Stilwell the afternoon ofJuly 24 with Floyd Bridgewater, Stilwell clearly expressed hisintent to weed out union adherents, starting with Floyd. Jerrywas the only employee who did not attend the July 25 meet-ing called by Stilwell's brother-in-law Duncan, at which theemployees agreed to withdraw their union authorizationcards on condition the Respondent agreed to meet a list of6Ido not credit Stilwell's testimony that in this conversation withBridgewater he did not discuss the demands made by the employees theprevious day and that he then refused to rehire Bridgewater6A copy of the Magistrate Court Record, Butler County, Missouri, sup-plied by counsel for the Respondent after the close of the hearing andreceived in evidence as Resp Ex. 6, discloses that in May 1965 Bndgewaterwas convicted of a misdemeanor, assault. He was fined $5 and sentenced to12 monthsin jail,but the sentence was suspended. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDwage and benefit demands. Contrary to the assertion in thedischarge letter given Jerry on July 29, he testified that he hadnot been told when hired that he would be on probation thefirst 90 days of his employment. The Respondent attemptedto establish that fact by the testimony of Robert Ashcraft,who kept certain books and records for the Respondent.However, all Ashcraft testified to was that employees arecarried on the Respondent's unemployment compensationrecords as probationers, but for only 3 weeks. The only reasonfor this, so Ashcraft testified, is that by being carried asprobationers the employees'right to receive unemploymentbenefits (and doubtless the employer's tax rate) is affected.Stilwell verified Floyd Bridgewater's testimony that on sev-eral occasions Stilwell told Floyd that Jerry was doing a goodjob. I reject the implication contained in Stilwell's testimony,that Jerry's work performance deteriorated after Floyd wasdischarged, because Jerry had been relying on Floyd to com-plete his work properly. The credible evidence is to the con-trary, that Jerry performed the jobs assigned without assist-ance. Indeed, Mrs. DeClue testified that Jerry had only oneor two callbacks during his term of employment, which defi-nitely indicates that his job performance was satisfactory.Jerry did admit that the night before he was discharged, atabout 10:30, and when he was "back up"man to the em-ployee then on call, he received a telephone call from theRespondent's office asking that he go out on an emergencycall.He asked the secretary if he would receive an overtimefee for making the service call; she answered him evasivelyand he stated if he were not assured of overtime he would waitand go to the job the first thing the following morning. Hefurther credibly testified that the secretary then said shewould haveStilwellcall back that night; Stilwell did not callhim back. I do not believe that this incident can properly beregarded as an outright refusal to accept an assignment; hadStilwell called Bridgewater and assured him of overtime-which would have been payable consistent with my under-standing of the Respondent's then policy-I infer Bridgewa-ter would have gone out on the job.Upon all the evidence, I infer and find that the Respondentdischarged Jerry Bridgewater on July 29 for discriminatoryreasons, thereby violating Section 8(a)(3) and (1) of the Act.Finally, I find that the Respondent unlawfully refused tobargain with the Union, which as of July 24 represented aclear majority of the Respondent's employees in an appropri-ate unit. The Respondent's refusal, after receipt of theUnion's demand received on July 25 is clear, while at thesame time it engaged in conduct plainly designed to under-minethe Union and destroy its majority status. Accordingly,I find that the Respondent violated Section 8(a)(5) and (1) ofthe Act.CONCLUSIONS OF LAW1.The Respondent, City and County Electric SanitarySewer Service,Inc., is an employer within the meaning ofSection 2(6) and (7) of the Act.2. The Union, Journeyman Plumbers Local Union No. 35,affiliatedwith United Association of Journeymen, and Ap-prentices of the Plumbing and Pipefitting Industry of theUnited States and Canada, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.FloydBridgewater and Jerry Bridgewater were dis-criminatorily discharged on July 24 and 29, 1970, respec-tively, by the Respondent, and by such action the Respondentviolated Section 8(a)(3) and (1) of the Act.4. By giving an employee the impression that union activi-ties were under surveillance,threatening an employee that itwould discharge employees in order to avoid dealing with theUnion, stating that it would refuse to deal with a union andwould close the shop before it would havea union, interrogat-ing employees as to whether they had signed union authoriza-tion cards, and advising employees that it would increasewages and benefits in certain respects if they would discon-tinue their interest in and support of the Union, the Respond-ent violated Section 8(a)(1) of the Act.5.All of the employees employed at the Respondent's Bel-Ridge,Missouri, place of business, excluding office clericalemployees,professional employees,guards, and supervisorsas defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act.6.At all times since July 23, 1970, the Union has been theexclusive bargaining representative of the employees in theaforesaid appropriate unit within the meaning of Section 9(a)of the Act.7. By refusing on and after July 24, 1970, to recognize andbargain collectively with the Union as the exclusive repre-sentative of the employees in the aforesaid appropriate unitconcerning wages, hours, and working conditions,the Re-spondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices burdening and affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.IV THE REMEDYIn order to effectuate the policies of the Act, I find that itisnecessary that the Respondent be ordered to cease anddesist from the unfair labor practices found and to take cer-tain affirmative action,including bargaining upon requestwith the Union and offering reinstatement to Floyd and JerryBridgewater, with backpay computed on a quarterly basis,plus interest at 6 percent per annum,as prescribed inF. W.Woolworth Company,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716; and to post appropriate notices.Upon the foregoing findings of fact, conclusions of law, andthe entire record in the case, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:'ORDERRespondent, City and County Electire Sanitary and SewerService, Inc., Bel-Ridge, Missouri, its officers,agents, succes-sors, and assigns, shall:1.Cease and desist from:(a) Discouraging union membership or concerted activitiesof its employees by discriminatorily discharging any em-ployees or by discriminating in any other manner in regardto their hire or tenure of employment, or any term. or condi-tion of employment.(b) Creating the impression that its employees' union ac-tivities are under surveillance,threatening employees withdischarge or other reprisals because of their union or con-certed activities,threatening to refuse to deal with a union orto close its shop before it would deal with a union,question-ing employees regarding their union activities,or promisingemployees increased wages or other benefits if they woulddiscontinue their activities in behalf of and interest in a union.'In the event no exceptions are filed asprovided by Section 102.46 ofthe Rules and Regulationsof the National LaborRelations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, as provided in Section102 48 of theRules and Regulations, beadoptedby theBoard and become its findings,conclusions,and order, andall objections thereto shallbe deemed waivedfor all purposes. CITY AND COUNTYELECTRIC(c) Refusing to recognize and bargain collectively with theUnion as the exclusive representative of the employees in theappropriate unit concerningwages,hours, and other condi-tion of employment.2. Take the following affirmative action necessary to effec-tuate the policies of the Act:(a) Offer to Floyd Bridgewater and Jerry Bridgewater im-mediate and full reinstatement to their former jobs, or if thejobs no longer exist, to substantially equivalent positions, andmake them whole for any loss of earnings they may havesuffered by reason of the discrimination against them, in themannerset forth above in the section entitled "The Remedy."(b)Notify immediately the above-namedemployees, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application after dis-charge from the Armed Forces, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act.(c)Preserve, and upon request, make available to theBoard and its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(d)Upon request, bargain collectively with the above-named union, as the exclusive representative of the employeesin the unit set forth above concerning wages, hours, and otherconditions of employment, and, if an understanding is173reached, embody such understanding in a signed agreement.(e) Post at its place of business in Bel-Ridge,Missouri,copies of the attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional Director forRegion 14, after being duly signed by an authorized repre-sentative of the Respondent, shall be posted immediatelyupon receipt thereof, and be maintained for 60 consecutivedays thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted. Reasona-ble steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 14, in writing,within 20 days from the date of receipt of this Decision, whatsteps the Respondent has taken to comply herewith.'®In the event that the Board's Order is enforced by a judgment of aUnited StatesCourt of Appeals,the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read"POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD "'In the event that this Recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify theRegional Director for Region 14, in writing, within 20 days fromthe date of this Order,what steps the Respondent has taken to complyherewith."